Citation Nr: 9915715	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  93-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for residuals of a 
right knee injury.  

4.  Entitlement to service connection for residuals of a 
right ankle injury.  

5.  Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
July 1964.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claims 
seeking entitlement to service connection for bilateral 
defective hearing, and for residuals of injuries to the right 
knee and ankle.  The appeal also arises from an October 1996 
rating decision of the RO which denied entitlement to service 
connection for residuals of an injury to the left knee, and 
from a February 1997 rating decision which denied entitlement 
to service connection for tinnitus.  

The veteran's claims were initially before the Board in 
February 1997 and February 1998 at which time they were 
remanded for additional development.  

The issues of entitlement to service connection for residuals 
of injuries to the right knee, right ankle, and left knee 
will be addressed in the REMAND portion of this document.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran incurred acoustic trauma in service which 
resulted in bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The veteran's bilateral hearing loss and tinnitus are due to 
acoustic trauma incurred in service. 38 U.S.C.A. §§ 1131, 
5107 (West 1991) 38 C.F.R. § § 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran filed his claim in March 1992.  A rating decision 
was issued in June 1992, which referred to service medical 
records, specifically to service induction and separation 
examinations.  However, shortly thereafter the veteran's 
claims folder, with the aforementioned service medical 
records, was lost.  The veteran's claims folder was then 
rebuilt.  

Service medical records were obtained from the National 
Personnel Records Center.  They show that the veteran was 
hospitalized for 11 days at the U.S. Army Hospital in 
Frankfurt after a skiing accident in December 1963.  They 
show that the veteran was treated for right knee and right 
ankle disorders.  However, no mention was made of a left knee 
disorder. 

The veteran's DD-214 shows that he was assigned to the 35th 
Transportation Company (Light Truck).  

An operation report from the Beaufort Memorial Hospital was 
submitted from January 1986, which showed that the veteran 
underwent a left knee operation, to include a partial lateral 
meniscectomy.  The report indicates that the veteran had had 
intermittent swelling and pain in the left knee for several 
months, which began after a twisting type injury.  The 
pathologic diagnosis was fragments of cartilage with 
degenerative changes and surface synovial hyperplasia, left 
knee; and synovial biopsy consistent with rheumatoid or other 
autoimmune synovitis, left knee.  

In the veteran's March 1992 claim, he stated that while 
participating in a field exercise with his unit in the latter 
part of 1963, a very loud explosive device went off near his 
feet as he took shelter behind a company truck.  The veteran 
stated that he received treatment at the clinic of Gibbs 
Kaserne during the next two or three days.  The veteran 
described a similar incident which occurred during summer 
basic training at Fort Benning in 1961.  He described ringing 
in his ears.  He stated that he injured both of his legs in a 
skiing accident in December 1963 and indicated that currently 
the pain affected both of his knee joints.  

The veteran underwent an examination at the Coastal Speech & 
Hearing Clinic in October 1992.  The examiner noted that 
results of pure tone testing showed a mild to severe, 
bilateral sensori-neural hearing impairment.  

The veteran had a hearing before the RO in January 1993, a 
transcript of which has been associated with the claims 
folder.  The veteran described doing a training exercise in 
the fall of 1963, during which a very loud explosion went off 
very near his ears.  At the time of the training exercise, 
the veteran's duties included being a platoon leader with the 
135th Transportation Company, which spent a lot of time in 
the field, according to the veteran.  The veteran testified 
that after the incident, he went to a very small clinic known 
as Gibbs Center, which was where his unit was located.  The 
veteran said that his left ear was worse than his right ear, 
but he could not say where he was located in relation to the 
explosion when it occurred.  

Regarding his knees and right ankle, the veteran testified 
that he received treatment from several doctors right after 
service, beginning in 1964.  He testified that one of the 
doctors had died, and that another of the doctors had moved 
away.  
The veteran submitted a document from Blue Cross and Blue 
Shield of South Carolina dated April 1994.  The document 
added a paragraph to a contract and made certain that no 
benefits were payable for any disorder of the left knee and 
related conditions and complications arising therefrom. 

The veteran was examined by Dr. K. B. in October 1994 .  The 
examiner noted that the veteran had a hearing test dating 
back to 1987, which clearly showed a noise induced pattern.  
The examiner's impression was noise induced tinnitus and 
hearing loss, presumably from prior military service.  

In May 1996, a document was received from the Social Security 
Administration indicating that they did not have a disability 
file under the veteran's Social Security number.  

In the veteran's November 1996 Notice of Disagreement, he 
stated that his left knee was injured and that he remembered 
being a patient for approximately 10 days at the US Army 97th 
General Hospital sitting on the edge of a tank soaking his 
legs in hot water.  He described his injury in January 1986 
as being due to a simple twist and turn, which would not have 
happened without a weakened knee joint.  The veteran stated 
that he received outpatient therapy in service for both of 
his legs after his hospitalization in service.  

The veteran submitted 6 lay statements in November 1996.  The 
statements related that the veteran had current knee 
disorders related to an incident in service.  

The veteran underwent a VA audiological examination in July 
1998.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
55
60
LEFT
20
30
60
75
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 72 percent in the left ear.

The veteran reported decreased hearing for the past 25-30 
years.  He attributed his hearing loss to explosive devices 
in services.  He recalled two instances of close proximity in 
1961 and 1963 when training devices such as grenades 
exploded.  The two explosions caused the onset of ringing in 
his ears which he had had since that time.  The examiner 
opined that the veteran's hearing disorder was likely caused 
as a result of exposure to noise including explosives while 
in service.  

The veteran underwent a VA examination for ear disease in 
July 1998.  The veteran described an incident in training in 
1961 when he was accidentally exposed to an explosive device 
in his immediate proximity, which was for simulating training 
under fire.  He estimated this being as close as three feet 
away.  He reported his hearing as being diminished for a few 
days, with a loud ringing in both ears.  He stated that he 
did not seek medical attention as he was young.  He described 
another incident in 1963 when he was present inside of a 
truck when a bomb-like device exploded in the immediate 
vicinity of the truck, which caused pain in his ears, loud 
ringing noises, and diminution of his hearing ability for a 
few days.  He stated that he went for a medical evaluation a 
few days later at a small local medical clinic called the 
Gibbs Clinic in Frankfurt and they found no physical evidence 
of damage to his ears.  He stated that he was suffering from 
decrease in hearing ability with a dull achy feeling in both 
ears and a loud ringing noise.  He stated that his tinnitus 
and hearing loss gradually subsided with time.  He stated 
that no audiological evaluations were done following these 
injuries, and that he simply suffered from severe ringing in 
both ears and a diminution in his hearing ability, which 
seemed to gradually return to normal over time.  The veteran 
added that ten years prior he noticed that there was 
additional hearing loss gradually getting worse in both ears, 
and that he had been bothered by tinnitus since approximately 
1967.  

The veteran underwent a VA examination for his joints in July 
1998.  The examiner's assessment was that the veteran had 
pain in his knees and right ankle with no evidence of any 
significant focal neuromuscular deficits on examination.  


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1131  (West 1991).

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

Evolving case law promulgated by the Court has resulted in 
what is in effect a three pronged test to determine whether a 
claim is well grounded.  There must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service, (lay or 
medical evidence), and of a nexus between the injury or 
disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992). 

The Court has held that in cases in which service medical 
records are not available, "BVA's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  In this case, when the veteran 
originally filed his claim in March 1992, the his service 
medical records were made part of his claims folder.  
However, the claims folder, along with the service medical 
records were thereafter lost.  The RO tried to obtain 
additional service medical records from the National 
Personnel Record Center on several occasions.  The only 
record obtained through such efforts was a hospitalization 
report from December 1963 showing treatment after a skiing 
accident for the veteran's right knee and right ankle.  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  Service connection may also be 
granted for a chronic disability on a presumptive basis, 
including arthritis, if it is shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992). 

The veteran's claims for service connection for bilateral 
hearing loss and tinnitus are well grounded, meaning 
plausible, and the file shows that the VA has fulfilled its 
duty to assist him in developing facts pertinent to his 
claims.  38 U.S.C.A. § 5107 (a). (West 1991)



For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that when an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.

At the veteran's VA audiological examination in July 1998, 
his auditory threshold at 3000 hertz was 55 decibels for the 
right ear and 75 decibels for the left ear.  At 4000 hertz, 
his auditory threshold was 60 decibels for the right ear and 
80 decibels for the left ear.  Thus, the veteran has impaired 
hearing under the provisions of 38 C.F.R. § 3.385 (1998).  

The veteran maintains that he was exposed to acoustic trauma 
when a loud explosive device exploded near his feet during a 
field exercise in the latter part of 1963.  The veteran has 
been consistent in his description of such incident.  While 
the veteran stated that he received treatment after such 
acoustic trauma at a clinic called Gibbs Kaserne over the 
next two or three days, the majority of the veteran's service 
medical records are not available due to his claims folder 
having been lost.  Efforts to obtain such service medical 
records, including the treatment records from Gibbs Kaserne, 
have been unsuccessful.  Therefore, granting the veteran the 
benefit of the doubt due to the consistency of his 
statements, the lack of evidence to the contrary, and the 
aforementioned circumstances, the evidence shows that the 
veteran was exposed to acoustic trauma during service.  

Regarding a nexus between the veteran's current hearing loss 
and his exposure to acoustic trauma in service, the examiner 
at the veteran's VA audiological examination in July 1998 
stated a medical opinion to the effect that the veteran's 
hearing disorder was likely caused as a result of exposure to 
noise including explosives while in service.  There is no 
medical record to the contrary.  Therefore, pursuant to 
Hensley v. Brown, 5 Vet. App. 155 (1993), the evidence 
establishes a reasonable basis for relating the onset of the 
veteran's current bilateral hearing loss to exposure to 
acoustic trauma in service.  Therefore, the evidence supports 
the grant of entitlement to service connection for bilateral 
hearing loss. 

Regarding the veteran's claim for entitlement to service 
connection for tinnitus, a similar type of analysis applies 
as was done for the claim of entitlement to service 
connection for hearing loss.  Namely, the veteran was 
diagnosed with tinnitus by Dr. K. B. in October 1994 and was 
exposed to acoustic trauma during service.  

The nexus between the veteran's tinnitus and the acoustic 
trauma is not as clear as that provided for the hearing loss.  
At the VA audiological examination in July 1998, the examiner 
opined only that the "hearing disorder" was likely caused 
as a result of exposure to noise while in service.  Although 
the veteran reported tinnitus at said examination, the 
examiner did not actually diagnose the veteran with tinnitus.  
However, at the private examination by Dr. K. B. in October 
1994, the examiner provided an impression of noise induced 
tinnitus, presumably from prior military service.  Granting 
the veteran the benefit of the doubt, in view of the 
veteran's current diagnosis of tinnitus and his exposure to 
acoustic trauma while in service, the evidence establishes 
that the veteran's current tinnitus is the result of such 
acoustic trauma incurred in service.  Thus, the grant of 
service connection is warranted for tinnitus.

ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is granted.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

When the veteran's claim was before the Board in February 
1998, it was remanded in part for a VA examination to 
determine whether the veteran had a current disorder of the 
right knee which could be attributed to his military service.  
The examiner was asked to provide an opinion as to whether 
the veteran had a disorder of the right knee that was at 
least likely as not as the result of an injury in service, or 
whether such disorder, if any, could more likely be 
attributed to some other cause.  

The veteran underwent a VA examination for his joints in July 
1998.  The examiner's assessment was only that the veteran 
had pain in his knees with no evidence of any significant 
focal neuromuscular deficits on examination.  Inasmuch as the 
veteran has been diagnosed with specific right knee disorders 
after service (traumatic arthritis in the right knee in 
February 1978 and degenerative chondromalacia/arthritis in 
September 1992), it is not clear if the examiner is saying 
that the veteran has no right knee disorder other than pain.  
This case must be remanded for a more specific answer about 
whether the veteran has a right knee disorder and if he does, 
whether such disorder is related to his skiing accident in 
service. 

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  As 
discussed above, the examiner at the veteran's July 1998 VA 
examination did not answer the questions posed with enough 
specificity.  Therefore, the veteran's claim must be remanded 
in order to afford the veteran another examination in order 
to determine the nature of all right knee disorders and the 
relationship of those disorders to the veteran's skiing 
accident incurred in service.  The examiner must answer all 
requested questions to the extent feasible.  

Inasmuch as the veteran contends the right ankle and left 
knee were injured in the same accident, the examiner should 
also comment on whether the veteran has a right ankle 
disorder or a left knee disorder and whether any identified 
disorders are related to such accident.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's right 
knee, right ankle, and left knee that 
have not already been associated with the 
claims folder. 

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to ascertain the nature and etiology of 
any disabilities of the right knee, right 
ankle, and left knee which are found.  
The entire record, to include any 
evidence obtained in accordance with 
paragraph 1 above, should be made 
available to the examiner.  Based on the 
entire record, the examiner should 
provide answers to the following 
questions:

a.  Describe all current disorders 
that the veteran has involving the 
right knee, right ankle, and left 
knee (please list the diagnoses).  

b.  Are any of the identified 
disorders in question (a) the result 
of the veteran's skiing accident in 
December 1963?

All indicated testing in this regard 
should be accomplished.  The claims 
folder and a copy of this remand order 
should be made available to the examiner 
in conjunction with the examination.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner can not answer any of the above 
questions, he should so state.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claims of entitlement to 
service connection for residuals of 
injuries to the right knee, right ankle, 
and left knee.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

